Name: Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  technology and technical regulations;  air and space transport
 Date Published: nan

 9.4.2008 EN Official Journal of the European Union L 97/72 REGULATION (EC) No 300/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having consulted the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), in the light of the joint text approved by the Conciliation Committee on 16 January 2008. Whereas: (1) In order to protect persons and goods within the European Union, acts of unlawful interference with civil aircraft that jeopardise the security of civil aviation should be prevented by establishing common rules for safeguarding civil aviation. This objective should be achieved by setting common rules and common basic standards on aviation security as well as mechanisms for monitoring compliance. (2) It is desirable, in the interests of civil aviation security generally, to provide the basis for a common interpretation of Annex 17 to the Chicago Convention on International Civil Aviation of 7 December 1944. (3) Regulation (EC) No 2320/2002 of the European Parliament and of the Council of 16 December 2002 establishing common rules in the field of civil aviation security (3) was adopted as a result of the events of 11 September 2001 in the United States. A common approach is needed in the field of civil aviation security and consideration should be given to the most effective means of offering assistance following terrorist acts that have a major impact in the transport field. (4) The content of Regulation (EC) No 2320/2002 should be revised in the light of the experience gained, and the Regulation itself should be repealed and replaced by this Regulation seeking the simplification, harmonisation and clarification of the existing rules and the improvement of the levels of security. (5) Given the need for more flexibility in adopting security measures and procedures in order to meet evolving risk assessments and to allow new technologies to be introduced, this Regulation should lay down the basic principles of what has to be done in order to safeguard civil aviation against acts of unlawful interference without going into the technical and procedural details of how they are to be implemented. (6) This Regulation should apply to airports serving civil aviation located in the territory of a Member State, to operators providing services at such airports and to entities providing goods and/or services to or through such airports. (7) Without prejudice to the Convention on offences and certain other acts committed on board aircraft, Tokyo, 1963, the Convention for the suppression of unlawful seizure of aircraft, The Hague, 1970, and the Convention for the suppression of unlawful acts against the safety of civil aviation, Montreal, 1971, this Regulation should also cover security measures that apply on board an aircraft, or during a flight, of Community air carriers. (8) Each Member State retains the competence to decide whether to deploy in-flight security officers on aircraft registered in that Member State and on flights of air carriers licensed by it as well as to ensure, in accordance with paragraph 4.7.7 of Annex 17 to the Chicago Convention on International Civil Aviation and under the terms of that Convention, that such officers are government personnel who are specially selected and trained, taking into account the required security and safety aspects on board an aircraft. (9) The various types of civil aviation do not necessarily present the same level of threat. In setting common basic standards on aviation security, the size of the aircraft, the nature of the operation and/or the frequency of operations at airports should be taken into account with a view to permitting the grant of derogations. (10) Member States should also be allowed, on the basis of a risk assessment, to apply more stringent measures than those laid down in this Regulation. (11) Third countries may require the application of measures that differ from those laid down in this Regulation in respect of flights from an airport in a Member State to, or over, that third country. However, without prejudice to any bilateral agreements to which the Community is a party, it should be possible for the Commission to examine the measures required by the third country. (12) Even though, within a single Member State, there may be two or more bodies involved in aviation security, each Member State should designate a single authority responsible for the coordination and monitoring of the implementation of security standards. (13) In order to define responsibilities for the implementation of the common basic standards on aviation security and to describe what measures are required by operators and other entities for this purpose, each Member State should draw up a national civil aviation security programme. Furthermore, each airport operator, air carrier and entity implementing aviation security standards should draw up, apply and maintain a security programme in order to comply both with this Regulation and with whichever national civil aviation security programme is applicable. (14) In order to monitor compliance with this Regulation and with the national civil aviation security programme, each Member State should draw up and ensure the implementation of a national programme to check the level and quality of civil aviation security. (15) In order to monitor the application by Member States of this Regulation, and also to make recommendations to improve aviation security, the Commission should conduct inspections, including unannounced inspections. (16) As a general rule, the Commission should publish measures that have a direct impact on passengers. Implementing acts setting out common measures and procedures for the implementation of the common basic standards on aviation security which contain sensitive security information, together with Commission inspection reports and the answers of the appropriate authorities should be regarded as EU classified information within the meaning of Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal rules of procedure (4). Those items should not be published and should be made available only to those operators and entities with a legitimate interest. (17) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (18) In particular, the Commission should be empowered to adopt general measures amending non-essential elements of the common basic standards by supplementing them, set criteria allowing Member States both to derogate from the common basic standards and to adopt alternative security measures, and adopt specifications for national quality control programmes. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (19) When, on imperative grounds of urgency, the normal time-limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of common rules for safeguarding civil aviation. (20) The goal of one-stop security for all flights within the European Union should be advanced. (21) Furthermore, it should not be necessary to rescreen passengers or their baggage arriving on flights from third countries that have aviation security standards equivalent to those laid down by this Regulation. Therefore, without prejudice to the right of each Member State to apply more stringent measures, or to the respective competences of the Community and Member States, decisions of the Commission, and, where necessary, agreements between the Community and third countries, which recognise that the security standards applied in the third country are equivalent to the common standards, should be encouraged since these further one-stop security. (22) This Regulation is without prejudice to the application of rules on aviation safety, including those relating to the transport of dangerous goods. (23) Penalties should be provided for infringements of the provisions of this Regulation. Those penalties, which may be of a civil or administrative nature, should be effective, proportionate and dissuasive. (24) The Ministerial Statement on Gibraltar Airport, agreed in Cordoba on 18 September 2006 during the first Ministerial meeting of the Forum of Dialogue on Gibraltar, will replace the Joint Declaration on Gibraltar Airport made in London on 2 December 1987, and full compliance with it will be deemed to constitute compliance with the 1987 Declaration. (25) Since the objectives of this Regulation, namely to safeguard civil aviation against acts of unlawful interference and to provide a basis for a common interpretation of Annex 17 to the Chicago Convention on International Civil Aviation, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of this Regulation, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS REGULATION: Article 1 Objectives 1. This Regulation establishes common rules to protect civil aviation against acts of unlawful interference that jeopardise the security of civil aviation. It also provides the basis for a common interpretation of Annex 17 to the Chicago Convention on International Civil Aviation. 2. The means of achieving the objectives set out in paragraph 1 shall be: (a) the setting of common rules and common basic standards on aviation security; (b) mechanisms for monitoring compliance. Article 2 Scope 1. This Regulation shall apply to the following: (a) all airports or parts of airports located in the territory of a Member State that are not exclusively used for military purposes; (b) all operators, including air carriers, providing services at airports referred to in point (a); (c) all entities applying aviation security standards that operate from premises located inside or outside airport premises and provide goods and/or services to or through airports referred to in point (a). 2. The application of this Regulation to the airport of Gibraltar is understood to be without prejudice to the respective legal positions of the Kingdom of Spain and the United Kingdom with regard to the dispute over sovereignty over the territory in which the airport is situated. Article 3 Definitions For the purposes of this Regulation: 1. civil aviation means any air operation carried out by civil aircraft, excluding operations carried out by State aircraft referred to in Article 3 of the Chicago Convention on International Civil Aviation; 2. aviation security means the combination of measures and human and material resources intended to safeguard civil aviation against acts of unlawful interference that jeopardise the security of civil aviation; 3. operator means a person, organisation or enterprise engaged, or offering to engage, in an air transport operation; 4. air carrier means an air transport undertaking holding a valid operating licence or equivalent; 5. Community air carrier means an air carrier holding a valid operating licence granted by a Member State in accordance with Council Regulation (EEC) No 2407/92 of 23 July 1992 on licensing of air carriers (6); 6. entity means a person, organisation or enterprise, other than an operator; 7. prohibited articles means weapons, explosives or other dangerous devices, articles or substances that may be used to commit an act of unlawful interference that jeopardises the security of civil aviation; 8. screening means the application of technical or other means which are intended to identify and/or detect prohibited articles; 9. security control means the application of means by which the introduction of prohibited articles may be prevented; 10. access control means the application of means by which the entry of unauthorised persons or unauthorised vehicles, or both, may be prevented; 11. airside means the movement area of an airport, adjacent terrain and buildings or portions thereof, access to which is restricted; 12. landside means those parts of an airport, adjacent terrain and buildings or portions thereof that are not airside; 13. security restricted area means that area of airside where, in addition to access being restricted, other aviation security standards are applied; 14. demarcated area means an area that is separated by means of access control either from security restricted areas, or, if the demarcated area itself is a security restricted area, from other security restricted areas of an airport; 15. background check means a recorded check of a persons identity, including any criminal history, as part of the assessment of an individuals suitability for unescorted access to security restricted areas; 16. transfer passengers, baggage, cargo or mail means passengers, baggage, cargo or mail departing on an aircraft other than that on which they arrived; 17. transit passengers, baggage, cargo or mail means passengers, baggage, cargo or mail departing on the same aircraft as that on which they arrived; 18. potentially disruptive passenger means a passenger who is either a deportee, a person deemed to be inadmissible for immigration reasons or a person in lawful custody; 19. cabin baggage means baggage intended for carriage in the cabin of an aircraft; 20. hold baggage means baggage intended for carriage in the hold of an aircraft; 21. accompanied hold baggage means baggage, carried in the hold of an aircraft, which has been checked in for a flight by a passenger travelling on that same flight; 22. air carrier mail means mail whose origin and destination are both an air carrier; 23. air carrier materials means materials either whose origin and destination are both an air carrier or that are used by an air carrier; 24. mail means dispatches of correspondence and other items, other than air carrier mail, tendered by and intended for delivery to postal services in accordance with the rules of the Universal Postal Union; 25. cargo means any property intended for carriage on an aircraft, other than baggage, mail, air carrier mail, air carrier materials and in-flight supplies; 26. regulated agent means an air carrier, agent, freight forwarder or any other entity who ensures security controls in respect of cargo or mail; 27. known consignor means a consignor who originates cargo or mail for its own account and whose procedures meet common security rules and standards sufficient to allow carriage of cargo or mail on any aircraft; 28. account consignor means a consignor who originates cargo or mail for its own account and whose procedures meet common security rules and standards sufficient to allow carriage of that cargo on all-cargo aircraft or mail on all-mail aircraft; 29. aircraft security check means an inspection of those parts of the interior of the aircraft to which passengers may have had access, together with an inspection of the hold of the aircraft in order to detect prohibited articles and unlawful interferences with the aircraft; 30. aircraft security search means an inspection of the interior and accessible exterior of the aircraft in order to detect prohibited articles and unlawful interferences that jeopardise the security of the aircraft; 31. in-flight security officer means a person who is employed by a state to travel on an aircraft of an air carrier licensed by it with the purpose of protecting that aircraft and its occupants against acts of unlawful interference that jeopardise the security of the flight. Article 4 Common basic standards 1. The common basic standards for safeguarding civil aviation against acts of unlawful interference that jeopardise the security of civil aviation shall be as laid down in the Annex. Additional common basic standards not foreseen at the entry into force of this Regulation should be added to the Annex in accordance with the procedure referred to in Article 251 of the Treaty. 2. General measures, designed to amend non-essential elements of the common basic standards referred to in paragraph 1 by supplementing them, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 19(3). These general measures shall concern: (a) methods of screening allowed; (b) categories of articles that may be prohibited; (c) as regards access control, grounds for granting access to airside and security restricted areas; (d) methods allowed for the examination of vehicles, aircraft security checks and aircraft security searches; (e) criteria for recognising the equivalence of security standards of third countries; (f) conditions under which cargo and mail shall be screened or subjected to other security controls, as well as the process for the approval or designation of regulated agents, known consignors and account consignors; (g) conditions under which air carrier mail and air carrier materials shall be screened or subjected to other security controls; (h) conditions under which in-flight supplies and airport supplies shall be screened or subjected to other security controls, as well as the process for the approval or designation of regulated suppliers and known suppliers; (i) criteria for defining critical parts of security restricted areas; (j) criteria for staff recruitment and methods of training; (k) conditions under which special security procedures or exemptions from security controls may be applied; and (l) any general measures designed to amend non-essential elements of the common basic standards referred to in paragraph 1 by supplementing them not foreseen at the date of entry into force of this Regulation. On imperative grounds of urgency, the Commission may use the urgency procedure referred to in Article 19(4). 3. Detailed measures for the implementation of the common basic standards referred to in paragraph 1 and the general measures referred to in paragraph 2 shall be laid down in accordance with the regulatory procedure referred to in Article 19(2). These shall include: (a) requirements and procedures for screening; (b) a list of prohibited articles; (c) requirements and procedures for access control; (d) requirements and procedures for the examination of vehicles, aircraft security checks and aircraft security searches; (e) decisions to recognise the equivalence of security standards applied in a third country; (f) as regards cargo and mail, procedures for the approval or designation of, and the obligations to be fulfilled by, regulated agents, known consignors and account consignors; (g) requirements and procedures for security controls of air carrier mail and air carrier materials; (h) as regards in-flight supplies and airport supplies, procedures for the approval or designation of, and the obligations to be fulfilled by, regulated suppliers and known suppliers; (i) definition of critical parts of security restricted areas; (j) staff recruitment and training requirements; (k) special security procedures or exemptions from security controls; (l) technical specifications and procedures for approval and use of security equipment; and (m) requirements and procedures concerning potentially disruptive passengers. 4. The Commission shall, by amending this Regulation through a decision in accordance with the regulatory procedure with scrutiny referred to in Article 19(3), set criteria to allow Member States to derogate from the common basic standards referred to in paragraph 1 and to adopt alternative security measures that provide an adequate level of protection on the basis of a local risk assessment. Such alternative measures shall be justified by reasons relating to the size of the aircraft, or by reasons relating to the nature, scale or frequency of operations or of other relevant activities. On imperative grounds of urgency, the Commission may use the urgency procedure referred to in Article 19(4). The Member States shall inform the Commission of such measures. 5. Member States shall ensure the application in their territory of the common basic standards referred to in paragraph 1. Where a Member State has reason to believe that the level of aviation security has been compromised through a security breach, it shall ensure that appropriate and prompt action is taken to rectify that breach and ensure the continuing security of civil aviation. Article 5 Security costs Subject to the relevant rules of Community law, each Member State may determine in which circumstances, and the extent to which, the costs of security measures taken under this Regulation to protect civil aviation against acts of unlawful interference should be borne by the State, the airport entities, air carriers, other responsible agencies, or users. If appropriate, and in conformity with Community law, Member States may contribute with users to the costs of more stringent security measures taken under this Regulation. As far as may be practicable, any charges or transfers of security costs shall be directly related to the costs of providing the security services concerned and shall be designed to recover no more than the relevant costs involved. Article 6 More stringent measures applied by Member States 1. Member States may apply more stringent measures than the common basic standards referred to in Article 4. In doing so, they shall act on the basis of a risk assessment and in compliance with Community law. Ã ¤hose measures shall be relevant, objective, non-discriminatory and proportional to the risk that is being addressed. 2. Member States shall inform the Commission of such measures as soon as possible after their application. Upon reception of such information, the Commission shall transmit this information to the other Member States. 3. Member States are not required to inform the Commission where the measures concerned are limited to a given flight on a specific date. Article 7 Security measures required by third countries 1. Without prejudice to any bilateral agreements to which the Community is a party, a Member State shall notify the Commission of measures required by a third country if they differ from the common basic standards referred to in Article 4 in respect of flights from an airport in a Member State to, or over, that third country. 2. At the request of the Member State concerned or on its own initiative, the Commission shall examine the application of any measures notified under paragraph 1 and may, in accordance with the regulatory procedure referred to in Article 19(2), draw up an appropriate response to the third country concerned. 3. Paragraphs 1 and 2 shall not apply if: (a) the Member State concerned applies the measures concerned in accordance with Article 6; or (b) the requirement of the third country is limited to a given flight on a specific date. Article 8 Cooperation with the International Civil Aviation Organisation Without prejudice to Article 300 of the Treaty, the Commission may conclude a Memorandum of Understanding concerning audits with the International Civil Aviation Organisation (ICAO) in order to avoid duplicate monitoring of Member States compliance with Annex 17 to the Chicago Convention on International Civil Aviation. Article 9 Appropriate authority Where, within a single Member State, two or more bodies are involved in civil aviation security, that Member State shall designate a single authority (hereinafter referred to as the appropriate authority) to be responsible for the coordination and monitoring of the implementation of the common basic standards referred to in Article 4. Article 10 National civil aviation security programme 1. Every Member State shall draw up, apply and maintain a national civil aviation security programme. That programme shall define responsibilities for the implementation of the common basic standards referred to in Article 4 and shall describe the measures required by operators and entities for this purpose. 2. The appropriate authority shall make available in writing on a need to know basis the appropriate parts of its national civil aviation security programme to operators and entities which it deems to have a legitimate interest. Article 11 National quality control programme 1. Every Member State shall draw up, apply and maintain a national quality control programme. That programme shall enable the Member State to check the quality of civil aviation security in order to monitor compliance both with this Regulation and with its national civil aviation security programme. 2. The specifications for the national quality control programme shall be adopted by amending this Regulation through the addition of an annex in accordance with the regulatory procedure with scrutiny referred to in Article 19(3). On imperative grounds of urgency, the Commission may use the urgency procedure referred to in Article 19(4). The programme shall allow for the swift detection and correction of deficiencies. It shall also provide that all airports, operators and entities responsible for the implementation of aviation security standards that are located in the territory of the Member State concerned shall be regularly monitored directly by, or under the supervision of, the appropriate authority. Article 12 Airport security programme 1. Every airport operator shall draw up, apply and maintain an airport security programme. That programme shall describe the methods and procedures which are to be followed by the airport operator in order to comply both with this Regulation and with the national civil aviation security programme of the Member State in which the airport is located. The programme shall include internal quality control provisions describing how compliance with these methods and procedures is to be monitored by the airport operator. 2. The airport security programme shall be submitted to the appropriate authority, which may take further action if appropriate. Article 13 Air carrier security programme 1. Every air carrier shall draw up, apply and maintain an air carrier security programme. That programme shall describe the methods and procedures which are to be followed by the air carrier in order to comply both with this Regulation and with the national civil aviation security programme of the Member State from which it provides services. The programme shall include internal quality control provisions describing how compliance with these methods and procedures is to be monitored by the air carrier. 2. Upon request, the air carrier security programme shall be submitted to the appropriate authority, which may take further action if appropriate. 3. Where a Community air carrier security programme has been validated by the appropriate authority of the Member State granting the operating licence, the air carrier shall be recognised by all other Member States as having fulfilled the requirements of paragraph 1. This is without prejudice to a Member States right to request from any air carrier details of its implementation of: (a) the security measures applied by that Member State under Article 6; and/or (b) local procedures that are applicable at the airports served. Article 14 Entity security programme 1. Every entity required under the national civil aviation security programme referred to in Article 10 to apply aviation security standards shall draw up, apply and maintain a security programme. That programme shall describe the methods and procedures which are to be followed by the entity in order to comply with the national civil aviation security programme of the Member State in respect of its operations in that Member State. The programme shall include internal quality control provisions describing how compliance with these methods and procedures is to be monitored by the entity itself. 2. Upon request, the security programme of the entity applying aviation security standards shall be submitted to the appropriate authority, which may take further action if appropriate. Article 15 Commission inspections 1. The Commission, acting in cooperation with the appropriate authority of the Member State concerned, shall conduct inspections, including inspections of airports, operators and entities applying aviation security standards, in order to monitor the application by Member States of this Regulation and, as appropriate, to make recommendations to improve aviation security. For this purpose, the appropriate authority shall inform the Commission in writing of all airports in its territory serving civil aviation other than those covered by Article 4(4). The procedures for conducting Commission inspections shall be adopted in accordance with the regulatory procedure referred to in Article 19(2). 2. Commission inspections of airports, operators and entities applying aviation security standards shall be unannounced. The Commission shall in good time before an inspection inform the Member State concerned thereof. 3. Each Commission inspection report shall be communicated to the appropriate authority of the Member State concerned, which shall, in its answer, set out the measures taken to remedy any identified deficiencies. The report, together with the answer of the appropriate authority, shall subsequently be communicated to the appropriate authority of the other Member States. Article 16 Annual report Every year the Commission shall present a report to the European Parliament, the Council and the Member States informing them of the application of this Regulation and of its impact on improving aviation security. Article 17 Stakeholders Advisory Group Without prejudice to the role of the Committee referred to in Article 19, the Commission shall establish a Stakeholders Advisory Group on Aviation Security, composed of European representative organisations engaged in, or directly affected by, aviation security. The role of this group shall be solely to advise the Commission. The Committee referred to in Article 19 shall keep the Stakeholders Advisory Group informed during the entire regulatory process. Article 18 Dissemination of information As a general rule, the Commission shall publish measures that have a direct impact on passengers. However, the following documents shall be regarded as EU classified information within the meaning of Decision 2001/844/EC, ECSC, Euratom: (a) measures and procedures as referred to in Articles 4(3), 4(4), 6(1) and 7(1), if containing sensitive security information; (b) the Commission inspection reports and the answers of the appropriate authorities referred to in Article 15(3). Article 19 Committee procedure 1. The Commission shall be assisted by a Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at one month. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. Where reference is made to this paragraph, Article 5a(1), (2), (4), and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 20 Agreements between the Community and third countries When appropriate, and in conformity with Community law, agreements recognising that the security standards applied in a third country are equivalent to Community standards could be envisaged in aviation agreements between the Community and a third country in accordance with Article 300 of the Treaty, in order to advance the goal of one-stop security for all flights between the European Union and third countries. Article 21 Penalties Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Article 22 Commission report on financing The Commission will report, no later than 31 December 2008, on the principles of the financing of the costs of civil aviation security measures. That report will consider what steps need to be taken in order to ensure that security charges are used exclusively to meet security costs, and to improve the transparency of such charges. The report will also address the principles necessary to safeguard undistorted competition between airports and between air carriers, and the different methods to ensure consumer protection as regards the distribution of the costs of security measures between taxpayers and users. The Commission report will be accompanied, if appropriate, by a legislative proposal. Article 23 Repeal Regulation (EC) No 2320/2002 is hereby repealed. Article 24 Entry into force 1. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. 2. It shall apply as from the date specified in the implementing rules adopted in accordance with the procedures referred to in Article 4(2) and (3), but not later than 24 months after the entry into force of this Regulation. 3. By way of exception to paragraph 2, Articles 4(2), 4(3), 4(4), 8, 11(2), 15(1) second subparagraph, 17, 19 and 22 shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 185, 8.8.2006, p. 17. (2) Opinion of the European Parliament of 15 June 2006 (OJ C 300 E, 9.12.2006, p. 463), Council Common Position of 11 December 2006 (OJ C 70 E, 27.3.2007, p. 21) and Position of the European Parliament of 25 April 2007 (not yet published in the Official Journal), Legislative Resolution of the European Parliament of 11 March 2008 (not yet published in the Official Journal) and Council Decision of 4 March 2008. (3) OJ L 355, 30.12.2002, p. 1. Regulation as amended by Regulation (EC) No 849/2004 (OJ L 158, 30.4.2004, p. 1, corrected by OJ L 229, 29.6.2004, p. 3). (4) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (5) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (6) OJ L 240, 24.8.1992, p. 1. ANNEX COMMON BASIC STANDARDS FOR SAFEGUARDING CIVIL AVIATION AGAINST ACTS OF UNLAWFUL INTERFERENCE (ARTICLE 4) 1. AIRPORT SECURITY 1.1. Airport planning requirements 1. When designing and constructing new airport facilities or altering existing airport facilities, requirements for the implementation of the common basic standards set out in this Annex and its implementing acts shall be fully taken into account. 2. At airports the following areas shall be established: (a) landside; (b) airside; (c) security restricted areas; and (d) critical parts of security restricted areas. 1.2. Access control 1. Access to airside shall be restricted in order to prevent unauthorised persons and vehicles from entering these areas. 2. Access to security restricted areas shall be controlled in order to ensure that no unauthorised persons and vehicles enter these areas. 3. Persons and vehicles may be granted access to airside and security restricted areas only if they fulfil the required security conditions. 4. Persons, including flight crew members, shall have successfully completed a background check before either a crew identification card or an airport identification card authorising unescorted access to security restricted areas is issued to them. 1.3. Screening of persons other than passengers and items carried 1. Persons other than passengers, together with items carried, shall be screened on a continuous random basis upon entering security restricted areas in order to prevent prohibited articles from being introduced into these areas. 2. All persons other than passengers, together with items carried, shall be screened upon entering critical parts of security restricted areas in order to prevent prohibited articles from being introduced into these parts. 1.4. Examination of vehicles Vehicles entering a security restricted area shall be examined in order to prevent prohibited articles from being introduced into these areas. 1.5. Surveillance, patrols and other physical controls There shall be surveillance, patrols and other physical controls at airports and, where appropriate, in adjacent areas with public access, in order to identify suspicious behaviour of persons, to identify vulnerabilities which could be exploited to carry out an act of unlawful interference and to deter persons from committing such acts. 2. DEMARCATED AREAS OF AIRPORTS Aircraft parked in demarcated areas of airports to which alternative measures referred to in Article 4(4) apply, shall be separated from aircraft to which the common basic standards apply in full, in order to ensure that security standards applied to aircraft, passengers, baggage, cargo and mail of the latter are not compromised. 3. AIRCRAFT SECURITY 1. Before departure, an aircraft shall be subjected to an aircraft security check or aircraft security search in order to ensure that no prohibited articles are present on board. An aircraft in transit may be subjected to other appropriate measures. 2. Every aircraft shall be protected from unauthorised interference. 4. PASSENGERS AND CABIN BAGGAGE 4.1. Screening of passengers and cabin baggage 1. All originating, transfer and transit passengers and their cabin baggage shall be screened in order to prevent prohibited articles from being introduced into security restricted areas and on board an aircraft. 2. Transfer passengers and their cabin baggage may be exempted from screening, if: (a) they arrive from a Member State, unless the Commission or that Member State has provided information that those passengers and their cabin baggage cannot be considered as having been screened to the common basic standards; or (b) they arrive from a third country where the security standards applied are recognised as equivalent to the common basic standards in accordance with the regulatory procedure referred to in Article 19(2). 3. Transit passengers and their cabin baggage may be exempted from screening, if: (a) they remain on board the aircraft; or (b) they do not mix with screened departing passengers other than those who board the same aircraft; or (c) they arrive from a Member State, unless the Commission or that Member State has provided information that those passengers and their cabin baggage cannot be considered as having been screened to the common basic standards; or (d) they arrive from a third country where the security standards applied are recognised as equivalent to the common basic standards in accordance with the regulatory procedure referred to in Article 19(2). 4.2. Protection of passengers and cabin baggage 1. Passengers and their cabin baggage shall be protected from unauthorised interference from the point at which they are screened until departure of the aircraft on which they are carried. 2. Screened departing passengers shall not mix with arriving passengers, unless: (a) the passengers arrive from a Member State, provided that the Commission or that Member State has not provided information that those arriving passengers and their cabin baggage cannot be considered as having been screened to the common basic standards; or (b) the passengers arrive from a third country where the security standards applied are recognised as equivalent to the common basic standards in accordance with the regulatory procedure referred to in Article 19(2). 4.3. Potentially disruptive passengers Before departure potentially disruptive passengers shall be subjected to appropriate security measures. 5. HOLD BAGGAGE 5.1. Screening of hold baggage 1. All hold baggage shall be screened prior to being loaded onto an aircraft in order to prevent prohibited articles from being introduced into security restricted areas and on board aircraft. 2. Transfer hold baggage may be exempted from screening, if: (a) it arrives from a Member State, unless the Commission or that Member State has provided information that this hold baggage cannot be considered as having been screened to the common basic standards; or (b) it arrives from a third country where the security standards applied are recognised as equivalent to the common basic standards in accordance with the regulatory procedure referred to in Article 19(2). 3. Transit hold baggage may be exempted from screening if it remains on board the aircraft. 5.2. Protection of hold baggage Hold baggage to be carried on an aircraft shall be protected from unauthorised interference from the point at which it is screened or accepted into the care of the air carrier, whichever is earlier, until the departure of the aircraft on which it is to be carried. 5.3. Baggage reconciliation 1. Each item of hold baggage shall be identified as accompanied or unaccompanied. 2. Unaccompanied hold baggage shall not be transported, unless that baggage has been either separated due to factors beyond the passengers control or subjected to appropriate security controls. 6. CARGO AND MAIL 6.1. Security controls for cargo and mail 1. All cargo and mail shall be subjected to security controls prior to being loaded on an aircraft. An air carrier shall not accept cargo or mail for carriage on an aircraft unless it has applied such controls itself or their application has been confirmed and accounted for by a regulated agent, a known consignor or an account consignor. 2. Transfer cargo and transfer mail may be subjected to alternative security controls to be detailed in an implementing act. 3. Transit cargo and transit mail may be exempted from security controls if it remains on board the aircraft. 6.2. Protection of cargo and mail 1. Cargo and mail to be carried on an aircraft shall be protected from unauthorised interference from the point at which security controls are applied until the departure of the aircraft on which it is to be carried. 2. Cargo and mail that are not adequately protected from unauthorised interference after security controls have been applied shall be screened. 7. AIR CARRIER MAIL AND AIR CARRIER MATERIALS Air carrier mail and air carrier materials shall be subjected to security controls and thereafter protected until loaded onto the aircraft in order to prevent prohibited articles from being introduced on board an aircraft. 8. IN-FLIGHT SUPPLIES In-flight supplies, including catering, intended for carriage or use on board an aircraft shall be subjected to security controls and thereafter protected until loaded onto the aircraft in order to prevent prohibited articles from being introduced on board an aircraft. 9. AIRPORT SUPPLIES Supplies intended to be sold or used in security restricted areas of airports, including supplies for duty-free shops and restaurants, shall be subjected to security controls in order to prevent prohibited articles from being introduced into these areas. 10. IN-FLIGHT SECURITY MEASURES 1. Without prejudice to the applicable aviation safety rules: (a) unauthorised persons shall be prevented from entering the flight crew compartment during a flight; (b) potentially disruptive passengers shall be subjected to appropriate security measures during a flight. 2. Appropriate security measures such as training of flight crew and cabin staff shall be taken to prevent acts of unlawful interference during a flight. 3. Weapons, with the exception of those carried in the hold, shall not be carried on board an aircraft, unless the required security conditions in accordance with national laws have been fulfilled and authorisation has been given by the states involved. 4. Paragraph 3 shall also apply to in-flight security officers if they carry weapons. 11. STAFF RECRUITMENT AND TRAINING 1. Persons implementing, or responsible for implementing, screening, access control or other security controls shall be recruited, trained and, where appropriate, certified so as to ensure that they are suitable for employment and competent to undertake the duties to which they are assigned. 2. Persons other than passengers requiring access to security restricted areas shall receive security training, before either an airport identification card or crew identification card is issued. 3. Training as mentioned in paragraphs 1 and 2 shall be conducted on initial and recurrent basis. 4. Instructors engaged in the training of the persons mentioned in paragraphs 1 and 2 shall have the necessary qualifications. 12. SECURITY EQUIPMENT Equipment used for screening, access control and other security controls shall comply with the defined specifications and be capable of performing the security controls concerned.